Exhibit 10.3

 

Nur die deutsche Fassung ist rechtsverbindlich    Only the German version is
legally binding

1. Nachtrag

zum Geschäftsführer-

Anstellungsvertrag

  

1st amendment to the

Managing Director

Agreement

Es wird die nachfolgende Änderung vereinbart mit Wirkung zum 16. Oktober 2015 in
Ziffer 2.1. im Geschäftsführer-Anstellungsvertrag zwischen    The following
change is agreed on with effect as of 16 October 2015 in Clause 2.1 of the
Managing Director Agreement between

Karyopharm Europe GmbH

Franziska-Bilek-Weg 9, 80339 München/ Munich

Deutschland/ Germany

- im folgenden Arbeitgeber genannt - / - hereinafter referred to as Employer -

 

und/ and

 

Herrn/ Mr

Ran Frenkel

HaTamar Street 3, Yehud-Monosson

Israel

- im folgenden Geschäftsführer genannt - /

- hereinafter referred to as Managing Director–

2. Vertragsdauer    2. Term of Agreement

2.1   Die Befristung des bestehenden Geschäftsführer-Anstellungsvertrags wird
verlängert.

 

Der Geschäftsführer-Anstellungsvertrag endet ohne dass es einer Kündigung bedarf
am 31. Dezember 2015.

  

2.1   The fixed term of the Managing Director Agreement will be prolonged.

 

The Managing Director Agreement ends without notice of termination at the end of
31 December 2015.

Alle anderen Vereinbarungen des Geschäftsführer-Anstellungsvertrags bleiben
unverändert.    All other clauses of the Managing Director Agreement remain
unchanged.

 

Newton, MA, USA 15-Oct-2015

Ort, Datum/ Place, Date

  

Tel Aviv 15/10/2015

Ort, Datum/ Place, Date

 

/s/ Christopher B. Primiano

Für den Arbeitgeber/ for the Employer

    

/s/ Ran Frenkel

Für den Geschäftsführer/

for the Managing Director

  